internal_revenue_service department of the treasury washington dc index number number release date person to contact telephone number refer reply to cc dom p si - plr-120317-98 date date x a b d1 d2 d3 d4 d5 year dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year at x’s incorporation a was x’s sole shareholder since a’s death on d4 b a’s surviving_spouse has been the sole shareholder of x b represents that a intended that x elect to be an s_corporation beginning d1 of year its first day of its robert palmer first taxable_year a relied on x’s accountants to timely file a form_2553 election by a small_business_corporation the accountants believed that x’s attorney would timely file a form_2553 on behalf of x however due to miscommunication between x’s accountants and attorney x failed to timely file a form_2553 effective as of d1 of year upon learning that the form_2553 had not been filed x’s accountants immediately filed a form_2553 which was accepted effective d3 accordingly x filed a form_1120 u s_corporation income_tax return reporting as a c_corporation for the period beginning on d1 of year and ending on d2 of year x and b agree to make adjustments consistent with the treatment of x as an s_corporation effective as of d1 of year sec_1362 of the code provides that if -- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 with the appropriate service_center effective as of d1 of year within days of the date of this letter then such election will be treated as timely made for that date a copy of this letter should be attached to the form_2553 additionally this ruling is conditioned upon x and its shareholders amending by d5 their income_tax returns for year to be consistent with the treatment of x as an s_corporation effective as of d1 of year except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent robert palmer pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours branch h grace kim assistant to the chief office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
